DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (U.S. Patent. No. 6,252,583) in view of Daniels (U.S. PGPub. No. 2006/0090169).



Claims 1, 8 and 15, Braun discloses an apparatus for background updating an application, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor (Figure 2), cause the apparatus to at least: 
 	activate a browser session within a first display window of the apparatus (A communication program is activated within a first display window of the apparatus. Column 10, Lines 30-39); 
 	upon determining that a window focus of the apparatus is associated with a second display window, transmit an update request for the browser session to a system (When a user clicks on a second window making the first window Inactive or background (i.e. windows not in focus), updates of the communications in the window are stored.  Column 10, Lines 30-35); 
 	receive an update for the browser session (Updates are received. Column 10, Lines 30-35); 
 	cache the update for the communication browser session via a memory of the apparatus (Updates are stored. Column 10, Lines 30-35); 
 	However, Braun does not expressly disclose a group-based communication browser session, transmitting an update request for the group-based communication browser session to a group-based communication system and determining that the window focus of the apparatus changes to the first display window, refresh the group-based communication browser session based at least in part on the update.
 	Daniels, in the same field of endeavor, teaches a group-based communication browser session (Instant Messenger Application 306 creates a communication session. Figure 3; Paragraph 0027) transmitting an update request for the group-based communication browser session to a group-based communication system and determining that the window focus of the apparatus changes to the first display window, refresh the group-based communication browser session based at least in part on the update (When the User switches focus to the other window, a request is sent to refresh the window   with the history log, informing the User of what was missed while the window was out of focus. Paragraphs 0036 and 0038).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined an apparatus for background updating of an application as taught by Braun with wherein the communication browser session is a group-based communication browser session and refreshing said session based on the stored update.  The motivation would enable group-based applications to update in the background when the users focus is on a foreground application.
 	 	
 	As to Claims 2, 9 and 16, Braun-Daniels teach the apparatus as previously discussed in Claim 1.  Braun further teaches wherein transmitting an update request is repeated at a predetermined interval of time (Updates are performed in periodic intervals each time a new communication is received. Column 10, Lines 30-35).

	As to Claims 3, 10 and 17, Braun-Daniels teach the apparatus as previously discussed in Claim 1.  Braun further teaches the window focus is determined based at least in part on a user interacting with the given group-based communication browser session (User click command gestures. Column 10, Line 35-39).

	As to Claims 4, 11 and 18, Braun-Daniels teach the apparatus as previously discussed in Claim 1.  Braun further teaches wherein the window focus is determined based at least in part on the group-based communication browser session being rendered on the apparatus (Application windows actively running in the GUI. Colum 10, Lines 9-21).

Claims 5, 12 and 19, Braun-Daniels teach the apparatus as previously discussed in Claim 1.  Braun further teaches the first display window is positioned at least partially behind the second display window (The active window is typical the topmost displayed window, making the first display window at least partially behind it. Column 10, Lines 18-21).

	As to Claims 6, 13 and 20, Braun-Daniels teach the apparatus as previously discussed in Claim 1.  Braun further teaches refreshing of the group-based communication browser session occurs when the group-based communication browser session is not in the window focus (Refreshing of the window occurs in the out of focus window. Column 10, Lines 30-39).

	As to Claims 7, 14 and, Braun-Daniels teach the apparatus as previously discussed in Claim 1.  Braun further teaches refreshing of the group-based communication browser session occurs when a user requests a refresh (The window is refreshed when the user clicks on the out of focus window making it active again. Column 10, Lines 36-46).

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456